UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2476


JAMES MILTON DEVONE, SR.,

                Plaintiff - Appellant,

          v.

NATIONAL CASUALTY CO., INC., a/k/a Scottsdale Insurance Co.,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:12-cv-00680-JAB-LPA)


Submitted:   March 27, 2014                  Decided: March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Milton DeVone, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Milton DeVone, Sr., seeks to appeal the district

court’s    order     dismissing      his    civil    complaint.         The     district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012).               The magistrate judge recommended

that the complaint be dismissed for failure to state a claim,

pursuant     to    28     U.S.C.    § 1915(e)(2)(B)(ii)           (2012),     and    that

failure     to     file     timely    and       specific       objections      to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The      timely       filing    of     specific       objections        to    a

magistrate        judge’s    recommendation         is   necessary       to     preserve

appellate review of the substance of that recommendation when

the     parties      have     been     warned       of     the     consequences          of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                            DeVone

has     waived     appellate       review     by    failing      to    file    specific

objections after receiving proper notice.                      Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions        are    adequately      presented      in   the    materials

before    this     court    and    argument      would   not     aid   the    decisional

process.

                                                                               DISMISSED

                                            2